NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


TONI L. SEXTON,                                )
                                               )
              Appellant,                       )
                                               )
v.                                             )      Case No. 2D16-1275
                                               )
OSCAR DENNIS HERNANDEZ, JR.,                   )
                                               )
              Appellee.                        )
                                               )

Opinion filed March 24, 2017.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Wesley D. Tibbals, Judge.

Rory B. Weiner of Rory B. Weiner P.A.,
Brandon, for Appellant.

Dennis Hernandez and Luis Figueroa of
Dennis Hernandez & Associates, P.A.,
Tampa, for Appellee.




BLACK, Judge.

              Toni Sexton's appeal from the order granting Oscar Hernandez, Jr.'s

expedited motion requesting equal timesharing of the parties' children during their 2016

spring break is dismissed for lack of jurisdiction.
                 Mr. Hernandez's motion required the trial court to interpret the 2013 Final

Parenting Plan as the result of a change in the children's school and school calendar.

On February 11, 2016, following a hearing, the court entered an order clarifying the

Parenting Plan with respect to the parties' timesharing arrangement for spring break

2016. The court's ruling was limited to the period of March 11 through March 18, 2016,

and the court ordered the parties to mediate the terms of the Parenting Plan to eliminate

future issues.

                 Ms. Sexton filed a motion for rehearing, which was denied, and she

ultimately filed her notice of appeal on March 22, 2016.

                 The court's February 11, 2016, order is an appealable nonfinal order

determining the rights of a party regarding timesharing under a parenting plan. See Fla.

R. App. P. 9.130(a)(3)(C)(iii)(b). However, we lack jurisdiction to review the order

because Ms. Sexton's motion for rehearing did not toll rendition of the order and her

notice of appeal was untimely filed. See Fla. R. App. P. 9.020(i); 9.130(b); Bodkin v.

Sweeney, 805 So. 2d 847, 847 (Fla. 2d DCA 2001).

                 Accordingly, this appeal is dismissed.



KELLY and CRENSHAW, JJ., Concur.




                                              -2-